PD-0770-15
                      wjm%£^mmcm£Bm
                               m
                                                                                    \
                                        V,
                                                                 FiL-EDIN-
                               J^BWeDF lexAB             court of criminalappfai g '
                                                               JUN 26 2015

                                                            -Afe/ei-Acostareierlr
         lQALIA5„PJ1^_
                 ^I^MOfmflFh^Exlk^iB^ Df^EloFiLE
                 JfofoA/m0f5E^^^^

              Sa1'mJaNm&i£jujim„DE^
             Comes fiotefentff&qRamtym^ Pf>.htinnprranJ(ihAUi6M^ &ra/)

  •      5kMl£!d^MP4o£k
         Jroliowiagl
                                        3L
         ,      __£&J_^/k!_^


         _EI„V::_3^^
             fktikioflerappeAleJltoth& toorhofcAffkhj Fifth District np1kxa?> ab
             \klk$Xhf>,iaseu)6S, affimoJMay 21,2015",




tm QNB